Citation Nr: 1024255	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-25 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability as secondary to the service-connected right foot 
disability.

2.  Entitlement to service connection for a bilateral leg 
disability as secondary to the service-connected right foot 
disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  Jurisdiction over the 
case was subsequently transferred to the RO in Boston, 
Massachusetts.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in Washington, D.C. in January 2008.  A 
transcript of the hearing is of record.

When this case was last before the Board in March 2008, the 
Board remanded the issue of entitlement to a higher initial 
evaluation for the service-connected lumbar spine disability 
for additional development.  In addition, the Board's action 
also denied service connection for bilateral hip and leg 
disorders; the Veteran thereupon appealed the Board's denial 
to the United States Court of Appeals for Veterans Claims 
(Court).

In August 2009 the Court issued an Order that granted a joint 
motion of the parties to vacate as much of the Board's 
decision as pertained to the claims for secondary service 
connection for bilateral hip and leg disorders; those issues 
were remanded to the Board for actions in compliance with the 
joint motion.  The claim for increased initial rating for the 
service-connected lumbar spine disorder has also been 
returned to the Board for further appellate action.

The Veteran's claims for secondary service connection for 
bilateral hip and leg disabilities are addressed in the 
remand that follows the order section of this decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  From September 21, 2004, the Veteran's lumbar spine 
disability has been manifested by limitation of motion but 
flexion has been predominantly greater than 60 degrees, 
combined range of motion has been greater than 120 degrees, 
and no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour; 

2.  The lumbar spine disability has resulted in no 
significant neurological impairment in either lower extremity 
and no incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
osteoarthritis of the lumbar spine are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5242 and 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to a higher initial rating 
for the service-connected lumbar spine disability.  The Board 
will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that or "immediately after" VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letters mailed in October 
2005 and May 2006.  In addition he was sent a letter in May 
2008 advising him of the disability-rating and effective-date 
elements, as well elements required to support a claim for 
increased evaluation for his service-connected disability and 
of the respective duties of VA and the claimant in obtaining 
supporting evidence.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The Federal Circuit Court recently vacated the 
Court's previous decision in Vazquez-Flores, concluding that 
generic notice in response to a claim for an increased rating 
is all that is required.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).  Regardless, overall, the Board is 
satisfied that the RO provided both generic and specific VCAA 
notice as to the increased initial rating claim when 
considering all of the VCAA letters provided.

Although the Veteran was not provided all required notice 
before the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following provision of the required notice and 
completion of all indicated development of the record, the 
originating agency readjudicated the claim in September 2009.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed 
by readjudication of the claim).  There is no indication or 
reason to believe the ultimate decision of the originating 
agency on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.

The record also reflects that all pertinent available service 
treatment records (STRs) and all available post-service 
medical evidence identified by the Veteran have been 
obtained.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim; the Board is also unaware of any such 
evidence.  

The Board previously reviewed the record, determined that the 
VA examinations of record were inadequate, and remanded the 
case for the purpose of affording the Veteran an appropriate 
VA examination.  The Veteran was afforded a VA examination in 
September 2008.  The Veteran has asserted the September 2008 
examination did not satisfy the requirements of the Board's 
remand, but the Board has carefully reviewed the examination 
report and finds the examiner substantially complied with the 
requirements articulated in the Board's remand.  See Dymant 
v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran does 
not contend, and the evidence of record does not show, that 
his disability has increased significantly in severity since 
the last VA examination.

The Board accordingly finds that any procedural errors on the 
originating agency's part were insignificant and non-
prejudicial.  Accordingly, the Board will address the merits 
of the Veteran's claim.

Legal Criteria

General 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2009) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Rating Criteria

Under the rating criteria effective from September 26, 2003, 
lumbosacral spine disorders are to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5242 (2009).  IVDS will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A rating of 10 percent is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  For purposes of evaluation under DC 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to IVDS that require bed rest as 
prescribed by a physician and treatment by a physician.   

There are several notes set out after the diagnostic 
criteria, which provide the following.  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability under 
review.  

In December 2004 the Veteran was evaluated by Dr. James 
Tierney, an osteopath, for back and hip problems.  Dr. 
Tierney noted the Veteran walked with an antalgic gait, which 
caused him to lean forward and would certainly cause hip 
problems as well as lumbar and thoracic spine deformities and 
pain.  Dr. Tierney recommended referral to a spine surgeon 
and diagnosed questionable spine radiculopathy.

VA X-ray of the lumbar spine in December 2004 showed bony 
demineralization.  There was disc space narrowing at L5-S1 
and L4-5 levels.  There were degenerative changes of the 
upper lumbar spine with marginal osteophytes and minimal 
facet hypertrophy.  
  
The Veteran had a VA examination in March 2005 in which he 
reported a history of constant low back pain at hip level, 
exacerbated by prolonged sitting.  He complained of current 
constant low back ache at the base of the spine, presently 
treated with ibuprofen.  He denied use of a back brace and 
denied neurological symptoms in the lower extremities.  He 
denied bowel or bladder complaints that could be related to 
the lumbar spine.  The Veteran was able to walk only a short 
distance, but that limitation appeared to be due to the right 
foot rather than the low back disorder.  On examination the 
back was flat and had lordosis of 5 degrees.  Forward flexion 
was to 80 degrees, and combined range of motion was 160 
degrees.  There was pain associated with maximum extension; 
repetitive motion testing did not result in change in range 
of motion or increased pain.  Straight leg raising (SLR) was 
positive at 45 degrees with anterior thigh pain relieved by 
flexing the knees.  Neurologic testing showed deep tendon 
reflexes (DTRs) 1+ at the knees and 0 at the ankles, plantar 
reflexes downgoing, sensory diffusely diminished but present, 
and motor intact except that the dorsiflexors of the right 
foot were 4/5 as opposed to the left foot which were 5/5.  
The examiner diagnosed osteoarthritis of the lumbar spine.

The examiner stated an opinion that 90 percent of the 
Veteran's lumbar spine problems were due to aging but 10 
percent was related to his service-connected right foot 
disability.  The rating decision on appeal granted service 
connection for the lumbar spine osteoarthritis as a disorder 
secondary to the service-connected right foot disability.

The Veteran presented to the VA emergency clinic in March 
2005 and April 2005 complaining of left leg weakness.  
Neurological workups were negative; the clinical impression 
was left leg weakness possibly due to transient ischemic 
attack (TIA).

The Veteran had a bone density scan by Lahey Clinic in April 
2006 that showed normal mineralization of the lumbar spine.  

In May 2006 the Veteran complained to Lahey Clinic of pain in 
the right leg, hips, lower back and neck.  He denied 
paresthesias or incontinence of bladder or bowel but endorsed 
weakness in the right leg.  A lumbar spine X-ray in 2003 was 
reviewed that showed severe spondylosis and L4-5 
spondylolisthesis.  Lumbar range of motion was flexion to 60 
degrees; combined range of motion cannot be determined 
because rotation was not recorded.  SLR was possible to 50 
degrees without pain.  Motor strength was 5/5 throughout and 
sensory was normal; DTRs were 2+ except for the right ankle 
which was 0.  There was tenderness in the paraspinal area of 
the lumbar spine.  The examiner's assessment was lumbago, 
rule out facet pain syndrome, Grade I L4-5 spondylolisthesis, 
abnormal gait and "severe" arthritic changes in the spine.

The Veteran also had an interventional pain consultation at 
Lahey Clinic in May 2006 for pain throughout the entire body.  
On examination the spine was not tender to palpation.  DTRs 
were 2+ in the patellae, triceps and biceps; ankle jerk was 
not elicited and cranial nerves were grossly intact.  
Diagnostic studies were not performed, although the examiner 
noted a history of lumbar spondylosis per previous X-rays.

The record contains voluminous VA treatment records dating 
from 1999 through 2008.  There is no indication therein of 
lumbar spine surgery, incapacitating episodes, or any 
significant complaints of low back pain.

The Veteran testified before the Board in January 2008 that 
he had back pain constantly in the lumbar area but recently 
radiating into the cervical area.  He described pain with 
bending over (flexing) and sometimes not with flexing.  He 
stated he could no longer mow the grass or climb.  
   
The Veteran had a VA neurological examination in August 2008.  
Motor examination revealed normal muscle bulk and strength in 
all extremities; sensory examination showed distal loss in 
the knees in a stocking-type pattern.  The examiner announced 
a number of impressions including status post right basal 
cell lacunar stroke, microvascular ischemic changes, stroke 
risk factors (age, dyslipidemia,  hypertension, prediabetic 
state and obesity) and history of borderline B12 deficiency, 
but the report is silent in regard to any neurological 
symptoms due to the lumbar spine disorder.  The examiner 
apparently did not review the claims files prior to the 
examination, but he issued an addendum in June 2009 stating 
he had reviewed the claims files and electronic VA treatment 
records and his previously-formulated diagnostic conclusions 
were unchanged.

The Veteran had a VA examination of the spine in September 
2008; the examiner reviewed the claims files and noted the 
Veteran's medical history.  The Veteran complained of 
constant pain in the lower back as well as the hips and right 
leg; he also reported weakness in the right leg.  He denied 
using a back brace or similar support.  The Veteran was 
observed to lean to the right when standing and to have a 
flattened lumbar lordosis.  On maximal effort he could flex 
to 80 degrees.  Combined range of motion cannot be precisely 
computed because the examiner did not note the range of 
extension; however, combined range of motion even omitting 
extension (which is normally 0 degrees) was 170 degrees.  The 
Veteran complained of tenderness throughout the entire lumbar 
midline but the examiner could palpate no evidence of ongoing 
spasm or guarding.  SLR was negative on the left and positive 
on the right at 60 degrees.  Sensory was normal; DTRs of the 
patellae were 1+ on the right, 2+ on the left and absent in 
both ankles.  Repetitive motion caused no increase in pain or 
fatigability.  The examiner diagnosed advanced multiple-level 
degenerative arthritis of the lumbar spine. 

On review of the evidence above, the Board finds the General 
Rating Formula criteria for a rating in excess of 10 percent 
are not met.  

Schedular rating of 20 percent requires forward flexion of 
the thoracolumbar spine of 60 degrees or less, or combined 
range of motion of 120 degrees or less, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  In this case the Veteran had one 
measured flexion of exactly 60 degrees in May 2006, but his 
flexion was 80 degrees before and after that date (March 2005 
and September 2008), so the Board concludes his flexion has 
predominantly been greater than 60 degrees.  His combined 
range of motion during the period was at worst 160 degrees; 
the Board notes in that regard that examination results in 
March 2005 and September 2008 are remarkably consistent in 
regard to range of motion (identical flexion, and actual 
improvement of 10 degrees in combined range of motion over 
time) and thus disprove worsening of symptoms.  

A 20 percent rating is also warranted for muscle spasm or 
guarding severe enough to result in an abnormal.  The Veteran 
in this case has well-documented abnormal gait, but this is 
due to his service-connected right foot disability, which is 
separately rated.  There is no indication that any additional 
abnormality of gait is attributable to the lumbar spine spasm 
or guarding, and in fact no spasm or guarding is shown on 
examination.  

Finally, a 20 percent rating is warranted for muscle spasm or 
guarding severe enough to result in abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
Again, there is no clinical evidence of muscle spasm or 
guarding.  The Veteran is noted to have lordosis, but not 
reversed lordosis, and there is no indication of scoliosis or 
kyphosis.  

There have been no incapacitating episodes requiring bed rest 
prescribed by a physician, so alternative rating for IVDS is 
not available.  The objective medical evidence demonstrates 
that the disability has not been productive of neurological 
impairment in the lower extremities.
 
VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence offered by 
the Veteran in the form of his correspondence to VA and his 
testimony before the DRO and before the Board.

The Veteran, as a layperson, is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, even affording both the Veteran full 
competence and credibility, nothing in the lay evidence 
provided shows the Veteran has more closely approximated the 
schedular criteria for a higher evaluation.  The Veteran's 
chief complaint, as expressed to the Board during testimony 
and to various medical providers, has been pain; as noted the 
General Rating Formula is to be applied despite the presence 
of pain, and the Veteran has been able to achieve range of 
motion within the 10 percent range despite the presence of 
pain on motion.

In that regard, the Board has considered whether additional 
compensation is warranted under the DeLuca factors.  However, 
functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40.  In this case, VA the 
examiner specifically found no additional limitation of 
function due to pain, weakness, fatigability or 
incoordination even after repetitive motion.  The Board 
concludes that a higher rating based on those factors is not 
warranted.

At no point during the pendency of the claim have the 
criteria for a rating in excess of 10 percent been met under 
the applicable rating criteria.  Accordingly, "staged 
rating" is not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  In determining whether a case should be referred 
for extra-schedular consideration, the Board must compare the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this 
case, the manifestations of the disability, pain and 
limitation of motion, are specifically contemplated by the 
schedular criteria.  There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
rating.  Therefore, the Board has determined that referral of 
this case for extra-schedular consideration is not in order. 

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule, but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

An initial evaluation in excess of 10 percent for 
osteoarthritis of the lumbar spine is denied.


REMAND

The Board's decision in March 2008 denied service connection 
for bilateral hip and leg disabilities in reliance in part on 
the report of a VA examination in March 2005 in which the 
examiner stated an opinion the Veteran's bilateral knee and 
hip problems are minimal and can be associated with the aging 
process without bringing in the question of his service-
connected right foot disability.  The joint motion of the 
parties, as incorporated by the Court's Order, held this 
opinion was inadequate because the examiner failed to provide 
a rationale for his opinion and also failed to provide a 
conclusive diagnosis in the examination report (the examiner 
referred to the Veteran's "complaints" but did not indicate 
the presence or absence of a current diagnosed leg or hip 
disability).  

The joint motion of the parties, as incorporated by the 
Court's Order, stated the Veteran should be afforded a new 
examination in which the examiner addresses whether the 
Veteran has a current disability and if so whether it is 
proximately due to or the result of his service-connected 
[right foot] disability, and that the examiner should provide 
a complete rationale for any opinion offered.

The Board is bound by the findings contained in the joint 
motion of the parties, as adopted by the Court.  See Chisem 
v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of 
the case" doctrine, appellate courts generally will not 
review or reconsider issues that have already been decided in 
a previous appeal of the same case; the Board is therefore 
not free to do anything contrary to the Court's prior action 
with respect to the same claim).

The Board also observes there are several hundred pages of 
records that are duplicative in nature.  While the Board will 
assist the Veteran in any manner authorized by statute or 
regulation, both the Board's and VA's ability to do so in a 
timely manner is not advanced by the Veteran's submission of 
numerous copies of exactly the same evidence for 
incorporation into the claims file.  Like the Court, the 
Board "does not wish to have unnecessary materials in the 
transmitted record."  Cf. U.S. Vet. App. R.10.  Accordingly, 
after the completion of any necessary action pursuant to the 
provisions of 38 U.S.C.A. § 7266 (West 2002), the originating 
agency must arrange for the Veteran, his representative, and 
a representative of the originating agency to sit down 
together and remove from the claims files all duplicative 
material.  All duplicative documents must be returned to the 
Veteran for his safekeeping.  At the conclusion of this 
meeting the originating agency should have the Veteran and 
his representative sign a statement indicating that only 
duplicative evidence was removed, and that the Veteran now 
holds custody of that removed duplicative evidence.
 
Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should purge the 
claims file of duplicative documents and 
return such duplicative documents to the 
Veteran in accordance with the procedures 
detailed above.

2.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to assess the 
etiology of the Veteran's claimed 
bilateral hip and bilateral leg disorders.  
The claims folders must be made available 
to and reviewed by the examiner.

All findings should be reported in detail, 
and all indicated diagnostics should be 
performed.

Based on examination of the Veteran and 
review of the files, the examiner should 
state whether the Veteran has a current 
diagnosed bilateral hip disorder and/or a 
bilateral leg disorder.  For each 
diagnosed leg disorder and/or hip 
disorder, the examiner should state an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probable) that such disorder was caused or 
permanently worsened by the Veteran's 
service-connected right foot disability.

The rationale for all opinions expressed 
must be provided.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.
  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's 
docket.  It also must be handled in an expeditious manner by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


